Citation Nr: 1739228	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-38 824	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

.  Entitlement to an increased rating for PTSD, rated 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to March 1970 and he served in the Republic of South Vietnam.  His military occupational specialty was a truck driver. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A June 2009 rating decision denied service connection for bilateral hearing loss and tinnitus.  A February 2010 rating decision denied an increased rating for PTSD.  A September 2011 rating decision denied service connection for hypertension.  

In February 2013 the Veteran requested a hearing before a Decision Review Officer (DRO) but in September 2014 a report of a DRO conference reflects that he elected to have an informal conference.  

A February 2015 rating decision denied service connection for degenerative joint disease (DJD) of the left knee, residuals of a lumbar strain and sprain, and sciatica of the left lower extremity.  It also denied a TDIU rating.  The Veteran was notified thereof by RO letter of February 18, 2015.  In March 2015 the Veteran filed a Notice of Disagreement (NOD).  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference in February 2016 and a transcript thereof is of record.  At the Board videoconference it was alleged that a higher rating for the service-connected psychiatric disorder was warranted, including a 100 percent schedular rating and that the psychiatric disorder alone preclude employment, and it was stipulated that a TDIU rating was an issue before the Board.  Page 2 of the transcript.   Moreover, the February 2015 Supplemental statement of the case (SSOC) addressed, in part, entitlement to a TDIU rating and, so, that issue is before the Board at this time. 

In correspondence in January 2014 the Veteran requested that his service-connected psychiatric disorder be reclassified from PTSD to an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  However, while certain forms of anxiety and depressive disorders are recognizable psychiatric disorders, because anxiety as well as depression can also be merely symptoms of a psychiatric disorder the Board declines to do so.  

An April 2016 Board decision denied service connection for bilateral hearing loss, bilateral tinnitus, and hypertension.  That decision denied a rating in excess of 30 percent for PTSD and denied a TDIU rating.  By letter of February 18, 2015, the Veteran was notified of a rating decision which denied of service connection for service connection for DJD of the left knee, residuals of a lumbar strain and sprain, and sciatica of the left lower extremity.  The Board noted that by filing a March 2015 NOD to the February 2015 rating decision an appeal had been initiated but because no SOC had been issued those matters were remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Veteran appealed the portions of the April 2016 Board decision that made determinations on the merits.  Pursuant to a Partial Joint Motion for Remand (JMR), the Court entered an Order in December 2016 dismissing the appeal of the denials of claims for service connection for bilateral hearing loss, bilateral tinnitus, and hypertension.  The Court vacated the 2016 Board decision as to the denials of a rating in excess of 30 percent for PTSD and the denial of a TDIU rating, and remanded those claims for readjudication in keeping with the JMR.  

Thereafter, on September 29, 2016 SOC was issued addressing the issues of DJD of the left knee, residuals of a lumbar strain and sprain, and sciatica of the left lower extremity.  The Veteran was informed that to perfect the appeal he had to file a formal appeal, and for that purpose VA Form 9, Appeal to the Board of Veterans' Appeals, was enclosed.  He was informed that it had to be filed within 60 days of the SOC "or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case. [sic]  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires."  

By letter dated December 28, 2016, and received on January 3, 2017, the Veteran's attorney submitted a copy of a fee agreement and VA Form 22a, and requested that no decisions be made of any pending issues and to toll and deadlines for a period of 30 days.  It was stated that "VA may also waive its objection to an untimely substantive appeal when good cause had been shown.  38 C.F.R. § 20.303; see also Percy v. Shinseki, 23 Vet. App. 37, 42 (2009); and see 38 C.F.R. § 3.109b) (permitting an extension of time for filing for good, cause).  It is our contention that switching representatives is good cause under section 20.203."  It was further stated that "[i]n the alternative, please deem this letter a Notice of Disagreement or Substantive Appeal, if needed, on any matter that has been the explicit or implicit subject of a decision or SOC in which the time for filing has not run.  The claimant desires appellate review of all adverse decisions made."  

In correspondence in August 2017 the Veteran's attorney requested that an SOC be issued, pursuant to the Board's 2016 remand instructions, in light of the March 2015 NOD to the February 2015 rating denying service connection for DJD of the left knee, residuals of a lumbar strain and sprain, and sciatica of the left lower extremity.  However, the Board notes that the Veteran's attorney has access to VBMS and, as such, must be aware that an SOC was, in fact, issued in September 2016.  

Because the Veteran was notified of the February 2015 rating decision by letter of February 18, 2015 and because the SOC was issued on September 29, 2016, no timely Substantive Appeal, VA Form 9 or equivalent, was received within the time frame for perfecting an appeal from the February 2015 denials of service connection for DJD of the left knee, residuals of a lumbar strain and sprain, and sciatica of the left lower extremity.  In this regard, the correspondence from the Veteran's attorney received on January 3, 2017, was not within the time frame for perfecting an appeal.  Moreover, to the extent that it could have been construed as a request for an extension of time for filing a Substantive Appeal, it was not received prior to the expiration of the time period for perfecting the appeal.  To the extent that it constituted a request for waiver of filing a timely substantive appeal on the basis of good cause, the allegation of a change in representative is not sufficient in this case inasmuch as the relevant information required to perfect an appeal was contained in the April 2016 Board remand and the Veteran's current attorney was well aware of the contents thereof, having filed briefing on the Veteran's behalf before the Court and having entered into a stipulated Joint Motion for Partial Remand.  Accordingly, the Board does not find that there is good cause to waive the requirement for filing a timely Substantive Appeal, and any request of such was not timely.  Consequently, the appeal of the denials of service connection for DJD of the left knee, residuals of a lumbar strain and sprain, and sciatica of the left lower extremity has not been perfected and, accordingly, these matters are not now before the Board.  See 38 C.F.R. §§ 20.302(b) and 20.303 (2016).  

By Board letter of May 2, 2017, and pursuant to the Veteran's attorney's request, he was given an extension of time within which to submit additional evidence as to the issues on appeal.  Within that new time frame additional evidence was submitted in the form of written argument, received with such evidence, dated June 16, 2017, and received on June 21, 2017.  That correspondence also stated that initial RO consideration of the additional evidence was waived as were "any VCAA notice errors" and there was no additional evidence to be submitted.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The evidence is evenly balanced as to whether symptoms of PTSD most nearly approximated occupational and social impairment with deficiencies in most areas but they do not more nearly approximate total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a rating no greater than 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9400, 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  By letter in October 2009 as to the claim for an increased rating for PTSD, the RO satisfied its duty under the VCAA to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified him of the way disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2009 letter also provided generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

As to assistance, VA has obtained service treatment records (STRs) and VA medical records.  He has testified that he has not received any private treatment.  He has been afforded VA evaluations to determine the severity of his psychiatric disorder in May 2009, December 2009, and October 2014.  

The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2015).  

The Veteran and his wife testified in support of his claim at the Board videoconference in February 2016 before the undersigned VLJ, and a transcript thereof is of record.  There is no allegation of any deficiency with respect thereto.   38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 which uses a general rating formula for the evaluation of mental disorders.  Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

Pursuant to the general rating formula, PTSD warrants a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

"Suicidal ideation appears only in the 70% evaluation criteria [] [t]here are no analogues at the lower evaluation levels."  Also, "[b]oth passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision).  

Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  "[T]he presence of suicidal ideation alone [] may cause occupational and social impairment with deficiencies in most areas."  Bankhead, No. 15-2404, slip op. at 11.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Bankhead, slip op. at 12.  

"VA did not include in the criteria for a 70% evaluation the risk of actual self-harm.  In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100% evaluation as 'persistent danger of hurting self, a symptom VA deemed to be typically associated with total occupational and social impairment.  38 C.F.R. § 4.130."  However, VA adjudicators are not "absolutely prohibited from considering [] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70% evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100% evaluation.  Bankhead, slip op. at 12.  

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also consider how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."   

The Global Assessment of Functioning scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score in between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).

However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  

Background

Received in April 2014 is a copy of VA Form 21-0960P-3, Review of PTSD Disability Benefits Questionnaire, dated in October 2008.  In an attached statement from the Veteran's then representative, it was stated that this was executed by the Veteran's treating physician.  It was reported that the Veteran's psychosocial and environmental problems was his marital relationship.  It was reported that he experienced nightmares, markedly diminished interest or participation in activities, feelings of detachment or estrangement from others, restricted range of affection, difficulty staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depression, and anxiety.  It was also reported that he did not have more than one diagnosed mental disorder.  It was stated that the best summary of the Veteran's level of occupational and social impairment was "total occupational and social impairment."  That report reflects that the Veteran had the symptoms diagnostic of PTSD.

VA treatment records dated December 9, 2008, show that Appellant described being depressed and irritable, experiencing nightmares and difficulty sleeping, and experiencing diminished interest or participation in significant activities.  He also reported having marital trouble, feelings of detachment and estrangement from others, social withdrawal, suicidal ideation, and audio hallucinations of occasionally hearing his name being called.  A December 2008 VA outpatient treatment (VAOPT) record shows that the GAF score was 55.  After service had had worked in an appliance store, filling orders.  Then, he went to business school and worked in the main office at "Brown and Root" in Houston.  Also, he did environmental services.  He worked for 28 years in a plastic company until the company was bought out by a foreign buyer.  VAOPT records later that month noted that he had completed high school and had some college education, and another observed that he had an excellent pre-retirement job history.  A January 22, 2009, VAOPT record shows that he continued to endorse hearing his name being called approximately three times per week.  VAOPT records reflect that in March 2009 his GAF score was 60.  

On VA psychiatric examination in May 2009 the Veteran's claim file and electronic medical records were reviewed.  It was noted that he had gone to Grambling State University.  He had finished his minor in psychology but had not finished his major.  He had made car frames after college, prior to military service.  He denied having had mental health treatment.  He complained of nightmares but denied having intrusive memories or flashbacks.  He had lost interest in hunting and avoided crowded areas.  He denied having a restricted affect.  He was closest to his sons but distant from others.  He related having sleeping difficulties due to nightmares.  He had a short fuse and difficulty controlling his temper, but was not physically aggressive when angry.  He stated that his concentration varied but was unable to relate examples other than occasionally missing an exit when driving.  He denied having a startle response or being on guard.  He denied homicidal and suicidal ideation, but reported that if he did not have his sons he might be suicidal.  He related being irritable and frequently feeling sad.  He had lost interest in most activities of pleasure.  His only enjoyable activity was playing cards with his sister a couple times a year.  He had marital problems.   

The Veteran denied having symptoms consistent with a panic disorder, bipolar disorder or obsessive-compulsive disorder.  He denied having hallucinations.  He received treatment, including medication, and his GAF score had been 60.  In addition to a year of business school, he had taken classes in automotive repair.  Prior to 2000 he had been a chemical operator and release supervisor for 28 years.  He had been a courier, off and on, since 2000, working part-time.  His first marriage had lasted for 16 years.  He was married to his current wife for 11 years.  He did not report spending time with friends and only occasionally spending time with his sister and her family.  He reported that he had an "incredibly strained relationship" with his wife, and was considering quitting his part-time job as a courier because of the stress of the job.  

On mental status examination the Veteran was casually dressed.  He was fully oriented.  He remembered three words after immediate recall and two after a short delay.  He spelled a five-letter word forward but confused two letters when spelling it backwards.  He successfully completed serial sevens.  He reported being able to maintain activities of daily living independently.  The diagnoses were PTSD and a depressive disorder, not otherwise specified (NOS).  His GAF score was 55.  

November 2009 and January 2010 VAOPT records documented the Veteran's reports of audio hallucinations of his name being called, as well as visual hallucinations of seeing "little demons running around on the floor."  

On VA psychiatric examination in December 2009 the Veteran's claim file and medical records were reviewed.  The Veteran complained of sleeping difficulty, nightmares, intrusive memories, and being emotionally remote from his wife and others.  He was hypervigilant and quite irritable.  He had completed anger manage which had been helpful and was awaiting participation in group therapy.  He took psychotropic medication, which he found helpful.  He had been retired for 9 years, while working part-time as a courier.  However, he had quit this job several months ago because he was becoming quite irritable on the road due to traffic and stress of driving.  After he had quit, his stress level decreased.  He had no vocational or educational plans going forward.  He stated that he was distant from his wife, and she had threatened to leave many times.  He had few friends but spent some time with other family members.  He was able to take care of his personal hygiene and chores around the house.  It was stated that he led a relatively inactive and socially constricted lifestyle.  

The Veteran related some symptoms of depression and reported a loss of interest in his usual activities.  He had occasional passive suicidal ideation once a month or more but denied plans or intent to harm himself.  He felt somewhat cognitively and "motorically" slowed down.  There were no symptoms of mania or hypomania.  He denied symptoms of an obsessive-compulsive disorder and panic disorder.  He was irritable and could become verbally aggressive but was not physically explosive.  He was not impulsive.  He denied homicidal ideation.  He denied symptoms of psychosis.

On mental status examination the Veteran was casually dressed and well groomed.  He was cooperative and his attention and concentration appeared intact.  His motor activity and speech were unremarkable except for some apparent mild psychomotor retardation.  His affect was appropriate and stable.  His thought content was negative for psychotic symptoms but had recurrent passive suicidal ideation.  He appeared to have fair insight and judgment and a rough screening suggested that he was cognitively intact.  The diagnoses were PSTD and a depressive disorder, NOS.  His psychiatric difficulties did not preclude competitive employment in the opinion of the examiner.  His GAF score was 50 (which was reported to indicate serious symptoms, including occasional passive suicidal ideation with minimal risk of self-harm).  

VAOPT records reflect that in January 2010 the Veteran's GAF score it was 65 and in November 2010 it was 55.  VAOPT records in November 2010, and December 2012 show continued endorsement of audio hallucinations of his name being called, suicidal ideation, and marital problems.  He felt like someone was following him since his discharge from service.  

On VA psychiatric examination in October 2014 the Veteran's claim file was reviewed and it was reported that the Veteran had PTSD and a recurrent major depressive disorder.  It was possible to separate some of the symptoms between these two.  The symptoms due to PTSD were intrusion, avoidance, negative alternations in cognition and mood, and alterations in arousal and reactivity. Symptoms attributed to major depression were depressed mood, loss of interest, fatigue, sleep disturbance, difficulty concentrating, and feelings of worthlessness and suicidal ideation.  The following symptoms were attributed to both PTSD and major depression: loss of interest, difficulty sleeping, and difficulty concentrating.  

The best summary of the Veteran's level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, it was not possible to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder because both disorders contribute to his impairment.  

The Veteran stated that he had a good relationship with his sisters.  He was currently married to his second wife of 17 years and with whom he lived.  He was satisfied with his living arrangements. His relationship with his wife was not good, and his wife said that he had an attitude problem, and he did not smile enough.  She did not like way he spoke to her.  However, he and his wife also had good times, when they went out of town.  He refused to go to marriage counseling because he did not see himself changing anymore, and he tried counseling with his first wife.  The relationship with his sons was good, and they were only two people with whom he got along well.  He needed about 14 hours to obtain his Bachelor's degree. He has not worked since the last evaluation in 2009.  He retired in 2000 from a chemical plant. Two weeks after he retired, he started doing courier work. He did courier work part-time until 2009.  

The Veteran said he really did not have interests.  He did not fish anymore or play golf.  He used to shoot pool with his oldest son.  He went every Saturday to a football game with his oldest son who played in a semi-pro league.  On Sundays he went to the United Methodist Church, where he was an usher and was on board of trustees. His wife did not attend church with him.  He managed his own finances, managed his medications, did the housekeeping, and drove and ambulated without assistance.   He felt his depression medication mellowed him down for a little while and during the time it was working, he did not want to do anything.  Most of the time he was not happy and his wife got on his nerves a lot.  

As to symptoms of PTSD, the Veteran had recurrent, involuntary, and intrusive distressing memories of the traumatic events.  Recurrent distressing dreams in which the content was related to the traumatic event(s).  He had intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event(s).  He had avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s).  He had avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s). 

The Veteran also had persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions.  He also had irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; problems with concentration; and sleep disturbance.  The examiner stated that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

On mental status examination the Veteran had a depressed mood, chronic sleep impairment, and suicidal ideation.  He was alert and fully oriented.  His dress and grooming were professional and neat.  His mood was euthymic and affect was irritable.  His thoughts were logical and goal directed.  His speech was clear, relevant and coherent.  Immediate recall of three words was 3/3; three-minute delayed recall was 1 out of 3.  His attention and concentration were difficult to assess and it was hard to tell if he did not attempt tasks because he had true deficits or was irritated.  When asked to calculate Serial 7s, he said, "no . . . 93, making my head hurt."  He was able to calculate serial 3s, and he calculated 4 out of 5 correctly.  He was able to spell a five-letter word forward, but when asked to spell it backwards, he only said the last 2 letters.  The fund of general knowledge was good.  He was able to name the current and last two U.S. Presidents and to cite a current event. The Veteran's judgment and reasoning and analytical skills were good, as measured by interpretation of a hypothetical situation and a proverbial statement.   

The examiner observed that the Veteran was clearly irritable during the evaluation but stated that he did not have angry outbursts unless it was triggered.  He had not thought about killing himself in the past week.  He had not had a past suicide attempt but had had a pistol in his hand and that was as far as it got; and this was a couple months ago.  His two kids were barriers to suicide.  The examiner stated that the Veteran continued to report symptoms of PTSD which were moderate and of a recurrent major depressive disorder which were moderate.  

At the February 2016 videoconference the Veteran testified that he was now angry all the time.  He did not like to be around people.  Page 13.  He believed that he was now socially isolated.  He went to church but did not go to football or basketball games.  He believed that the quality of his life had been damaged.  He had suicidal thoughts.  Page 14.  These occurred twice months and as frequently as twice weekly.  He had once acted on these suicidal thoughts with a weapon.  His wife testified that she now kept his weapons locked up.  Page 15.  She had often heard him speak of committing suicide.  Page 16.  The Veteran testified that he had never thought of hurting others.  Page 16.  He took several medications for his psychiatric problems.  Also, his memory was becoming worse and he believed that this rendered him unemployable.  Page 17.  His wife testified that the Veteran did not sleep peacefully but would kick and yell during his sleep.  She now slept at the foot of the bed because she did not want to be punched during the night because of his night terrors.  Page 19.  He testified that he was receiving VA psychiatric treatment.  Page 20.  The Veteran's service representative stated that in addition to being socially isolated, having suicidal thoughts such that his family had locked up his weapons, he also had severe insomnia and also was hypervigilant.  Page 35.  

The Veteran's wife has also submitted statements in support of the Veteran's claim, and these reflect the substance of her testimony.  She wrote that he had nightmares, trouble sleeping, frustration, anger, poor memory, depression, and would not attend activities.  She had been fearful and had locked up all knives and weapons as a precaution.  

In an affidavit dated in January 2017 and received in June 2017 the Veteran stated that he had not worked in any capacity since having left work as a delivery driver in September of 2009.  He had left work because he would frequently experience memory loss as a result of PTSD, and forget the destination to which he was supposed to be driving.  The delays he experienced resulted in his frequently feeling he had let the company down by wasting time.  His supervisor had spoken to him multiple times because of how late he was during pick-ups.  During a pick up, he was expected to be at the distribution center by noon, but frequently arrived at about 12:30, and the frequent tardiness was hurting business.  He had enjoyed his job because it got him out of the house and relaxed him, but his memory loss attributed to his PTSD prevented him from being able to continue working.  

The Veteran reported that when driving he experienced intrusive memories, flashbacks, and hallucinations of his time inservice.  During flashback, he would have to get off the freeway and either stop driving or drive on the local roads at a slower speed so that he could collect himself.  Having to pull off of the highway so frequently contributed to his being late on a number of occasions.  The amount of flashbacks he had experience varied greatly, but he had experienced them up to eight times per month.  The flashbacks were caused by loud noises such as car horns and gravel rattling on the road which reminded him military service.  The smell of gasoline would occasionally cause him to experience flashbacks as well.  

The Veteran stated that his PTSD has continued to affect his life since he stopped working.  His PTSD got much worse even after he left work, because without the distraction of work, he felt trapped in my own head.  He rarely left the house, and would only leave to go to the store to get essential toiletries.  Whenever out in public, he made sure to keep his back to the wail and keep an eye on the exits.  He also tried to avoid large crowds whenever possible.  He experienced severe hypervigilance to the point that he had to check his windows and doors every night before going to bed to make sure no one was around the house.  He also had an alarm system installed so that he would know if anyone was around his house.  During the holidays, any fireworks would bring on severe flashbacks.  

The Veteran further reported that his sleep at night was always restless, and he stayed awake late into the night until he was finally exhausted enough to fall sleep.  Some nights he did not sleep at all, and, some nights he slept better but he never slept more than four hours.  If any strange sounds occur at night, he immediately jumped up and could not return to sleep.  Additionally, he experience severe nightmares almost every night.  Some nights he awoke screaming, which angered my wife.  Once during a nightmare and he had kicked his wife very hard without realizing it.  He also experienced suicidal ideation, which he struggled with about twice per month.  He tried to isolate myself from his wife and tried to pull himself out of it whenever he felt that way.  During those times he did not like to talk with anyone, even his wife.  He had not attempted suicide, but had had thoughts about it and had come close to trying it.  

The Veteran related that his psychiatric condition had severely affected his relationship with his wife.  She had reported that he no longer smiled anymore and always looked upset.  He hated that he felt and appeared that way.  His wife wanted him to go in public to dinner or take her on dates, but he did not want to leave the house.  For all the above reasons, he believed that he was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

The Veteran's attorney submitted a March 2017 report from the Social Security Administration (SSA) reflecting the Veteran's income, for SSA purposes, from 1960 to 2009 and which shows that from 2001 to 2009 the Veteran never earned more than $2,925.00 per year.  

A May 2017 report from P. Spivey, a psychologist, stated that the Veteran had obtained a regular high school diploma, was married for 16 years to his first wife, and that marriage ended in divorce in 1994.  He had two sons from that marriage.  He remarried his current wife 20 years ago.  They were still married and lived together, but had been struggling and were separated briefly in recent years.  

Following his military service the Veteran had attended Grambling State University but never obtained a bachelor's degree, having had had 14 units to complete which included a senior project.  He was unable to finish due to finances and life circumstances.  He had had hopes of going back eventually and finishing it, but he never did.  He had a 28 year-long job as a technician for a plastics company.  He left after the company changed management and changed his job duties.  He then worked nine years part time for a courier company and was now home full-time.  He had never been arrested and had no criminal legal history whatsoever, including never having had a DUI.  

The Veteran had worked for Brown & Root full-time as a supply specialist and inventory tracker.  He had worked there while going to college at Grambling State University.  He also had some work as a mechanic when younger.  Thereafter, he had most recently worked in 2009, as a part-time driver for a courier service called Package Express but he reported having had difficulty functioning towards the end of that employment, after employed there for a total of nine years and three months.  He said that he was making errors and was getting lost.  He said he was "stressed out" by the traffic.  He was not terminated, but he quit before he would have been terminated, because he was often late making the deliveries and was often making errors.  Before that, he worked at a plastic extrusion plant in Houston for 28 years as a process technician and chemical operator.  He said that they sold and made changes in management and in plant procedures, and he was in fear of being fired.  He eventually quit under stress of persisting fears of being fired.  He had never used any drugs and had quit drinking alcohol prior to his military duty.  

After he returned from Vietnam, the Veteran was hypervigilant.  He slept with a gun next to his bed.  He had had nightmares and was in fear of some unknown force chasing him or following him.  He said that he almost shot his sister one night when she crept into his room to get something and was trying not to wake him, but he cocked the gun and pointed it at her in the seconds after waking up.  This had frightened him so much that he moved away and lived alone.  He eventually sought help from the VA.  He said he left his job in a depressed state.  His symptoms were frustration, irritability, anhedonia, suicidal ideation, irritability, and being verbally aggressive.  He said that he had additional symptoms such as occasional auditory hallucinations of someone calling his name.  He was suspicious of family members.  He had some memory problems such as forgetting a task he was supposed to do and getting lost going to a familiar place.  

The Veteran's marriage was at risk at about this time.  He had some problems getting along with his wife and was often irritable.  He had been in therapy with VA.  He was currently taking Sertraline 100 mg per day.  He has been prescribed antipsychotics in the past, including Quetiapine.  His sleep was still disturbed.  He very rarely got more than three or four hours of sleep total per night.  He often had dreams of being shot at, or being chased by someone.  He had regrets about what he did not accomplish in his life, after having high hopes for himself.  He said when his father and his aunt passed away (both within a year) he had felt depressed because they both had high hopes that he would finish college and have some type of professional career.  He regretted never obtaining a college degree and only achieving moderate success in the workplace.  

In describing the Veteran's current symptoms it was reported that his sleep was limited, with only 3 or 4 hours of sleep each night.  He stated that he often awoke up from disturbed sleep and sometimes was violent in his sleep.  He described his appetite as being often poor, with little motivation to cook or plan meals.  Regarding his energy level, he reported that he often felt tired and had little motivation to go somewhere unless he had to, and had cancelled planned outings at times.  He had turned down social invitations.  Regarding focus and concentration, he described limiting any activities where he might need full concentration, such as a long movie.  In his work, he had taken on lower demanding jobs because he feared being terminated for making errors when in a higher demanding job.  He said he and his wife were continuing their co-habitation, but continued to argue often.  He reported fleeting thoughts of hopelessness and thought negatively about the future.  He described forgetting what he went to the kitchen for, or forgetting to do a task his wife asked him to do.  He described his mood as low most days, with some periods of relief.  He said on low days, when he had no place to go, he sometimes went without showering and neglected his hygiene.  

On mental status examination the Veteran was oriented to person, place, date, time, and purpose of the interview.  Mood was low, at times being tearful and at times being regretful when subjects of a sensitive nature were broached.  Speech was clear but mildly slow.  He was polite and deferential.  He was able to comprehend the interview questions and respond appropriately.  Short-term memory was mildly impaired.  He recalled only one of three items after a brief delay.  

In addressing credibility, the psychologist reported that the Veteran's self-report was consistent with the records which were reviewed (as listed in the report).  His self-report of symptoms was judged by the examiner to be credible and without misrepresentation based on level of detail, consistency with his documented record, and congruency of affect in describing mood.  The MMPI-2 included scores to measure response style.  His scores on the validity scales rendered a valid report.  There were no signs of exaggeration, or efforts to appear more or less psychologically impaired.  

With respect to psychological testing the Veteran described the traumas central to the above symptoms as being his experiences from his service in Vietnam.  He reported having disturbing memories, nightmares, and flashbacks from his inservice traumas.  For example, dreaming that he was running away from someone who was trying to kill him, feeling he was waking up and someone had cut his toes off, and feeling he was trapped and could not escape.  He reported avoidance of thoughts and external reminders regarding these combat traumas, for example feeling irritated at the VA hospital when hearing other veterans talk about war experiences that remind him of his experiences.  He reported having a lack of interest in previously enjoyable activities, and emotional numbness at times.  He reported having a negative mood and negative thoughts, which were well documented in his treatment history.  He reported often feeling irritable at home, and hyperaroused in public.  

The Veteran reported chronic sleep disturbances and difficulty concentrating.  His disturbance was not due to medication, substance use, or other illness.  He had no history of substance abuse.  He had no other illness that would account for the symptoms.  His medications were limited to antidepressants and, hypertension medications, which would not account for these symptoms.  Regarding the frequency and severity of the symptoms, he reported symptoms on a near daily basis of negative thoughts and negative mood.  The severity included passive-suicidal ideation, on a weekly basis.  Overall, he met PTSD criteria and continued to suffer effects of his traumatic experiences.  

Testing of the Veteran for depression put him in the severe range of depression, by self-report.  He had the highest elevations on sadness, pessimism, irritability, self-criticalness, sleep difficulties, fatigue, and lack of sexual interest.  He also endorsed suicidal ideation but denied current plans or means.  He reported symptoms similar to those found in the records, from his self-report to VA clinicians.  Other testing indicated that he answered questions honestly, consistently, and without exaggerating symptoms.  He had significantly elevated scores for depression and moderately elevated scores for hypochondriasis.  Some of his elevated scores correlated with major depression, and also suggested memory/concentration problems, lack of energy, hopelessness, and helplessness.  He had moderately elevated scores associated with obsessive-compulsive anxiety, irrational fears, difficulty concentrating, lack of self-confidence, and being rigidly moralistic.  He had moderately elevated scores with respect to a preoccupation about one's health, a tendency to somaticize physical symptoms, or severe physical distress.  

Overall, the Veteran's profile had multiple score elevations which pointed toward significant distress but were not indicative of a personality disorder or thought disorder.  He had depressive symptoms, anxiety symptoms, and mild signs of neuroticism.  His neuroticism was mild, and might be a personality trait, but could also be due to, or exacerbated by, his traumatic experiences.  His scale was consistent with someone exhibiting pessimism and low self-confidence.  He also might have a long-standing dysthymia, which resulted from frustration with his inability to overcome his distress of the war, and inability to make positive changes in his life.  

Test results were judged to be a valid representation of the Veteran's current mental health functioning, without exaggeration or misrepresentation, based upon their consistency with his clinical records, validity scale scores, and inter-test consistency.  The results were consistent with diagnoses of chronic PTSD and a severe recurrent major depressive disorder.  His GAF score was 47.  

In further discussion it was stated that the Veteran had had self-limited his success in the work place and had settled for low skill or midlevel positions that were safe.  He stayed in jobs where he would not take chances of getting fired.  He unconsciously resisted taking chances and making changes, in order to minimize stress.  When his employer had a management change and he had to learn a new job, due to which he started a decline in stability and left his long-term position, and he then entered a depressive episode that was not yet fully resolved.  His PTSD and major depressive symptoms hindered his success in obtaining his true potential in school and work, and caused him to struggle in intimate relationships, in both of his marriages.  

The Veteran's PTSD symptoms and major depressive symptoms were inextricably linked and impossible to apportion.  For years the effects of these had been severe, and continue to be so.  This continued to restrict his social and occupational activities.  Although he had been stable at a job for many years, he could not sustain changes in the demands and had quit.  He tried to work at a lower level delivery job, but he was depressed and made simple errors.  His marriage has been strained due to his irritability and low mood.  There was evidence of occupational and social impairment, with deficiencies in most areas.  

The psychologist addressed several matters referenced in the Board's 2016 decision.  It was stated that the Veteran's marital difficulties were directly related to his PTSD symptoms and should not be considered an unrelated issue.  Psychiatric distress was known to impair intimate relationships, and those with PTSD symptoms often had marital problems as a result, and there was ample research to support this.  In fact a December 1, 2008 VA Progress note made the connection with marital discord, stating that the Veteran's marriage was currently unstable "due to his PTSD."  His reliance on religion should be a sign of his need for emotional stability rather than a source of social interaction because individuals often seek this as assistance in coping skills for distress.  

PTSD and major depression were often co-morbid disorders, with common symptoms, common effects on functioning level, and common forms of treatment.  PTSD in the early period following trauma produced more severe anxiety symptoms.  Latent effects, when the individual had not engaged in treatment, could lead to depressive symptoms, anger, irritability, and dysfunction in relationships.  An individual who had delayed treatment could suffer acute latent effects when they had a change in work status or marital status.  

The psychologist stated that GAF scoring was suspended in the DSM-5 partly due to the inconsistent use of GAF criteria, and the Veteran had been given a GAF of 50 in several reviewed records.  Such a GAF score, of 50, in 2009 would not be consistent with an individual lacking social or occupational impairments.  The Veteran's significant decline in functioning around that time period included leaving a full-time job, accepting work as a part-time courier (a reduction in skill level), and later separating temporarily from his wife.  

The Veteran's past work as a supervisor and completion of three years of college was not necessarily evidence that he did not suffer significant social and occupational impairments because such an interpretation ignored his stated life-long aspiration to be a college graduate and have a professional career.  It might be more accurate to view his failure to complete his degree as related to and a result of impairments from PTSD.  Also, to the extent that it might be implied that he had exceeded his aptitude in pursuing a college degree, his true cognitive abilities might have been much higher at that time in his life, than any such assumption.  

It was concluded that in the examiner's opinion it was more likely than not that the Veteran's mental condition from the combination of PTSD and major depressive disorder (MDD), was severe, and had resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood since at least September 2009, to the present.  This severe impairment was due to symptoms described above including near continuous depression affecting the ability to function independently, appropriately, and effectively; impaired short term memory, neglect of personal appearance and hygiene; suicidal thoughts, difficulty in adapting to stressful circumstances at work; and inability to establish and maintain effective relationships.  

The examiner opined that the Veteran's symptoms of PTSD and MDD overlapped, such that it was impossible to separate their specific social and occupational effects of each.  Since he did not have MDD before his service time, it was likely that the PTSD was the primary diagnosis, but led to MDD symptoms.  It was at least as likely as not that he was unable to secure and follow a substantially gainful employment solely as a result of his PTSD.  His had difficulty adapting to stressful circumstances at work, had concentration difficulties, depressed mood, and a lack of motivation.  These limitations significantly impacted his ability to complete work tasks in a timely and acceptable manner.  Additionally, his inability to establish and maintain relationships and his irritability would make it difficult to consistently work alongside coworkers without conflict.  

Analysis

Given that the Veteran has had symptoms listed in the criteria for 30, 50, and 70 percent ratings, and has shown at times difficulty in establishing and maintaining effective work and social relationships and at times an inability to do so, the evidence is approximately evenly balanced as to whether his disability picture more nearly approximates the criteria for a 50 or 70 percent rating.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, an initial 70 percent rating is warranted.  38 U.S.C.A. § 5107(b).  

A higher, 100 percent rating is not, however, warranted because the pathology due to PTSD did not more nearly approximated the total social and occupational impairment represented by the criteria for a 100 percent rating, or been approximately evenly balanced between those and the criteria for a 70 percent rating.  

The Veteran is only occasionally neglectful as to activities of daily living, e.g., maintenance of mental and personal hygiene.  In this regard, while there is some evidence of auditory and visual hallucinations at times.  Significantly, the recent private psychologist noted that the Veteran had occasional auditory hallucinations of the Veteran hearing someone calling his name.  This was not specifically addressed in that psychologist's summary.  Likewise, the private psychologist made virtually no mention of the Veteran's reportedly seeing "little demons running around on the floor" or how this could be a symptom of either PTSD or a major depressive disorder, much less whether this could be a matter of exaggeration of symptomatology.  In this regard, the Board finds that the preponderance of the evidence is not persuasive in demonstrating that the Veteran actually had any hallucinations, either auditory or visual.  Moreover, even if he does have such hallucinations, these are neither persistent nor do they impact upon the Veteran's other perceptions, cognitive functions or otherwise affect him.  He is not shown to have gross impairment in thought processes or communication; persistent delusions; or grossly inappropriate behavior.  Similarly, he is not a persistent danger of hurting himself or others.  Also, he is not disoriented to time or place and has not lost memory loss for names of close relatives, own occupation, or his own name.  

The foregoing evidence, including the assigned GAF scores, reflect that neither the Veteran's symptoms nor his overall level of impairment more nearly approximated the criteria for a 100 percent rating or that the evidence is approximately evenly balanced in this regard.  As the preponderance of the evidence was against entitlement to an initial 100 percent rating for PTSD, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).  

For all of the foregoing reasons, the Board finds that during this appeal the service-connected PTSD has not been more than 70 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above); and that a disability rating in excess of 70 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of a rating in excess of 70 percent, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  

Extraschedular Consideration

In certain exceptional cases in which the schedular rating criteria do not adequately encompass a claimant's level of disability, an extraschedular rating may be assigned.  See 38 C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) and Thun v. Peake, 22 Vet. App. 111 (2008).  This determination requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria.  If the rating criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology and, so, are inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See Thun, 22 Vet. App. 111 (2008).  Only then may the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this regard, in determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria, as set forth in the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology and, as in this case, allows for consideration of symptoms not specifically listed, and provides for a higher rating, i.e., 100 percent, based on even more significant functional impairment than that which is now found.  The symptom list for rating service-connected psychiatric disabilities is not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).

The significance of the availability of potentially higher schedular rating is that the Court's holding in Thun v. Peake, 22 Vet. App. 111,115 (2008) was that "[t]he threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available [italics added] schedular evaluations for that service-connected disability are inadequate..."  In other words, it is not solely the adequacy of the current schedular rating assigned which must be considered but the Rating Schedule as a whole as a vehicle for assigned the proper disability ratings.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for the currently assigned rating would preclude, in determining whether the schedular criteria in the Rating Schedule were adequate, consideration of all criteria used in rating a particular disability.  Stated even more simply, the Court's case law has established that whether higher schedular ratings are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)).

The discussion above reflects that the symptoms of the Veteran's PTSD, and any adjunct major depressive disorder, are fully contemplated by the applicable rating criteria.  In this regard, the beneficial effects of medication may be considered in the extraschedular context because the rating criteria for psychiatric disabilities encompasses the effects of medication and, also, because the holding in Jones, 26 Vet. App. 56, 63 (2012) precluded such consideration only in the context of a schedular rating determination (not extraschedular).  Further, as noted above, the schedular rating criteria refer to symptoms "such as" those listed as well as the overall level of impairment caused by these symptoms.  This language is broad enough to encompass all of the symptoms indicated in the lay and medical evidence discussed above.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that during this appeal the service-connected PTSD has never been more than 70 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Fenderson v. West, 12 Vet. App. 119 (1999); and that a disability rating in excess of 70 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of any increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

A disability rating of no more than 70 percent for PTSD is granted, subject to applicable law and regulations governing the award of monetary benefits.  


REMAND

Disregarding both the effects of age and nonservice-connected disabilities, if unable to secure or follow a substantially gainful occupation due to service-connected disabilities, a TDIU rating is assigned if there is one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  When the aforementioned percentage requirements are not met, a TDIU rating may be assigned upon an extraschedular basis.  38 C.F.R. § 4.16(b). 

Entitlement to a TDIU rating was denied because the Veteran did not meet the schedular requirements of 38 C.F.R. § 4.16(a), and because extraschedular entitlement, under 38 C.F.R. § 4.16(b), was not shown.  However, by the grant of a 70 percent disability rating for PTSD the Veteran now meets the schedular requirements of 38 C.F.R. § 4.16(a).  

In light of the grant of a 70 percent rating for service-connected PTSD, the Veteran now meets the criteria under 38 C.F.R. § 4.16(a) for a TDIU rating.  Accordingly, the AOJ should be given an opportunity to readjudicate the claim for a TDIU rating in light of this grant and particularly in light of the comments in the report of the recent private psychological evaluation of the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran another VA psychiatric examination.  

Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The Veteran's electronic records should be made available to the examiner for review, and the examination report should reflect that such review was accomplished. 

The examiner should also provide an opinion as to the extent of the social and occupational impairment attributable only to the service-connected psychiatric condition.  The examiner should not consider his age or the impairment caused by his nonservice-connected disabilities.  

2.  After the above action has been completed, readjudicate the Veteran's claim for a TDIU rating.  If the claim remains denied, issue to the Veteran and his attorney an SSOC, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


